DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 09/08/2020. Claims 57 and 59-75 are pending in the case. Claims 58 and 76 have been cancelled. Claims 57, 66, and 72 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/08/2020 has been entered.
 
Response to Arguments
Applicant's amendments to claims 57, 66, and 72, cancellation of claim 76, and arguments regarding 35 U.S.C. § 101 rejections of claims 57, 59-62, and 64-75 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 57, 59-62, 65, 66, 68-72, 74, and 75 are rejected under 35 U.S.C. § 103 as being unpatentable over Boguraev et al. (U.S. Pat. App. Pub. No. 2014/0072947, hereinafter Boguraev) in view of Gupta et al. (U.S. Pat. App. Pub. No. 2014/0280307, hereinafter Gupta).

As to independent claim 57, Boguraev teaches:
A computer implemented method for hypothesis orchestration wherein a computer includes one or more processors configured to execute instructions to perform the method and wherein 
receiving, by the one or more processors via a user interface, an inquiry (abstract; paragraph 2; paragraphs 11 and 132; figure 8, user interface adapter 619; paragraph 127);
searching, by the one or more processors, the one or more data repositories to identify one or more pieces of evidence relevant to the inquiry wherein the one or more pieces of evidence are amassed by one or more collection resources… (paragraph 9, compares the question to the corpus of data and generates a plurality of candidate answers to the question from the corpus of data, and identifies missing information from the corpus of data);
forming, by the one or more processors, a plurality of hypotheses based on evidence identified as relevant to the inquiry wherein each hypothesis is a proposed solution of the inquiry… (paragraph 9, generates a plurality of hypotheses concerning the question and the plurality of candidate answers; paragraph 4. generates a plurality of hypotheses concerning the missing information);
collecting, by the one or more processors, evidence identified as relevant to one or more of the plurality of hypotheses from the one or more data repositories forming, for each hypothesis, a set of collected pieces of evidence (paragraph 10, the evidence analysis module identifies missing information from the corpus of data. The missing information comprises any information that improves confidence scores for the candidate answers. The processor generates a plurality of hypotheses concerning the missing information; paragraph 48, extract pieces of evidence; paragraph 51, extracted evidence based on how well the evidence matches);
evaluating, by the one or more processors, each of the plurality of hypotheses based on the respective set of collected pieces of evidence and determining for each hypothesis a confidence value (figure 2, good evidence 230, bad evidence 240, and marginal evidence 250; paragraph 5, a confidence score for each of the plurality of candidate answers is determined based on evidence used to generate the candidate answers); and
responsive to the confidence value for one or more of the plurality of hypotheses failing to exceed a predefined threshold value (paragraph 41, inability to generate a candidate answer with a confidence score above a threshold value),
identifying, by the one or more processors comparing the respective set of collected pieces of evidence with the amassed one or more pieces of evidence relevant to the inquiry, one or more missing pieces of evidence (paragraph 42, determine a missing piece of information; paragraph 51, assigns an evidence score),
isolating, by the one or more processors, one or more common missing pieces of evidence from the one or more missing pieces of evidence that is relevant to two or more of the plurality of hypotheses that failed to exceed the predefined threshold value (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 36, to motivate inquiries for common sense knowledge),
forming, by the one or more processors, a value of information metric for each common missing piece of evidence (paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the 
selecting, by the one or more processors, at least one common missing piece of evidence from the one or more common missing pieces of evidence based on the respective value of information metric (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 36, to motivate inquiries for common sense knowledge); 
initiating, by the one or more processors, an information request to the one or more collection resources directed the one or more collection resources to seek information related to the at least one common missing piece of evidence based on the value of information to reduce uncertainty associated with one or more of the plurality of hypotheses (figure 1, outputting 150; paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge);
receiving, by the one or more processors, the information related to the at least one common missing piece of evidence from the one or more collection resources (paragraph 74, acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge); and
refining, by the one or more processors, the plurality of hypotheses relevant to the inquiry based on the received information related to the at least one common missing piece of evidence (paragraph 53, the QA system 210 can then rank the candidate answers 285 based on the confidence scores; paragraph 36, to motivate inquiries for common sense knowledge).
Boguraev does not appear to expressly teach searching includes forming a semantic graph describing a set of inquiries for the one or more pieces of evidence; and represented as a path through the sematic graph of linked pieces of evidence relevant to the inquiry.
Gupta teaches searching includes forming a semantic graph describing a set of inquiries for the one or more pieces of evidence (Figure 3, et seq. Paragraph 23, used to determine search results); and represented as a path through the sematic graph of linked pieces of evidence relevant to the inquiry (Figure 3, et seq. Paragraph 65, the system identifies entity references by traversing and/or crawling a graph. Paragraph 66, identifies missing data elements that are expected to be in the knowledge graph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the QA system of Boguraev to include the QA knowledge base techniques of Gupta in order to leverage previously performed searches to more quickly find appropriate answers within the QA system (see Gupta at paragraph 8).


As to dependent claim 59, Boguraev teaches searching includes defining an evidence inquiry as a branching inquiry or a non-branching inquiry (figure 1, 130 where a failure resulting from a score below the threshold value is a branching inquiry and a non-failure that results in a candidate answer in a non-branching inquiry).

claim 60, Boguraev teaches the branching inquiry automatically generates a new hypothesis for each piece of evidence that satisfies the evidence inquiry (figure 6, hypothesis generation).

As to dependent claim 61, Boguraev teaches the non-branching inquiry allows a plurality of pieces of evidence satisfying the evidence inquiry to support a single hypothesis (paragraph 31, in some cases, the question requires an answer that must be synthesized from multiple pieces of evidence; paragraph 53, justify the answer by multiple sources).

As to dependent claim 62, Boguraev teaches the branching and the non-branching inquiry can be combined (figure 1, 130 where a failure resulting from a score below the threshold value is a branching inquiry and a non-failure that results in a candidate answer in a non-branching inquiry, as applied to the QA system to provide candidate answers).

As to dependent claim 65, Boguraev teaches responsive to the confidence value for one or more of the plurality of hypotheses, exceeding the predefined threshold value, generating a report identifying the one or more of the plurality of hypotheses for which the confidence value has exceeded the predefined threshold value (figure 2, candidate answers 285).

As to independent claim 66, Boguraev teaches:
A computer implemented system for hypothesis orchestration, comprising (abstract; paragraph 2):
a user interface (figure 8, user interface adapter 619; paragraph 127);
one or more data repositories (Figure 2, corpus of data 225);
a processor (figure 8, cpu 610); and
a non-transitory storage medium housing a plurality of instructions wherein the plurality of instructions when executed by the processor cause (paragraphs 11 and 132),
the processor to receive, via the user interface, an inquiry (figure 2, question 220; figure 1, question 120; figure 8, user interface adapter 619; paragraph 127),
the processor to … search… the one or more data repositories to identify one or more pieces of evidence relevant to the inquiry the wherein the one or more pieces of evidence are amassed by one or more collection resources (paragraph 9, compares the question to the corpus of data and generates a plurality of candidate answers to the question from the corpus of data, and identifies missing information from the corpus of data),
the processor to form a plurality of hypotheses based on evidence identified as relevant to the inquiry wherein each hypothesis is a proposed solution of the inquiry… (paragraph 9, generates a plurality of hypotheses concerning the question and the plurality of candidate answers; paragraph 4. generates a plurality of hypotheses concerning the missing information),
the processor to collect evidence identified as relevant to one or more of the plurality of hypotheses from the one or more data repositories forming, for each hypothesis, a set of collected pieces of evidence (paragraph 10, the evidence analysis module identifies missing information from the corpus of data. The missing information comprises any information that improves confidence scores for the candidate answers. The processor generates a plurality of hypotheses concerning the missing information; paragraph 48, 
the processor to evaluate each of the plurality of hypotheses based on the set of collected pieces of evidence to determine for each hypothesis a confidence value (figure 2, good evidence 230, bad evidence 240, and marginal evidence 250; paragraph 5, a confidence score for each of the plurality of candidate answers is determined based on evidence used to generate the candidate answers), and
responsive to the confidence value for one or more of the plurality of hypotheses failing to exceed a predefined threshold value (paragraph 41, inability to generate a candidate answer with a confidence score above a threshold value),
the processor to compare the respective set of collected pieces of evidence with the amassed one or more pieces of evidence relevant to the inquiry to identify one or more missing pieces of evidence (paragraph 42, determine a missing piece of information; paragraph 51, assigns an evidence score),
the processor to isolate one or more common missing pieces of evidence from the one or more missing pieces of evidence that is relevant to two or more of the plurality of hypotheses that failed to exceed the predefined threshold value (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on 
the processor to form a value of information metric for each common missing piece of evidence (paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge),
the processor to select at least one common missing piece of evidence from the one or more common missing pieces of evidence based on the respective value of information (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 36, to motivate inquiries for common sense knowledge);
the processor to initiate an information request to the one or more collection directing resources to seek information related to the at least one common missing piece of evidence based on the value of information to reduce uncertainty associated with one or more of the plurality of hypotheses (figure 1, outputting 150; paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses 
the processor to receive the information related to the at least one common missing piece of evidence from the one or more collection resources (paragraph 74, acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge), and
the processor to refine the plurality of hypotheses relevant to the inquiry based on the received information related to the at least one common missing piece of evidence (paragraph 53, the QA system 210 can then rank the candidate answers 285 based on the confidence scores; paragraph 36, to motivate inquiries for common sense knowledge).
Boguraev does not appear to expressly teach form a sematic graphic describing a set of inquiries for one or more pieces of evidence and thereafter search, using the semantic graph pattern; and represented as a path through the semantic graph of linked pieces of evidence relevant to the inquiry.
Gupta teaches form a sematic graphic describing a set of inquiries for one or more pieces of evidence and thereafter search, using the semantic graph pattern (Figure 3, et seq. Paragraph 23, used to determine search results); and represented as a path through the semantic graph of linked pieces of evidence relevant to the inquiry (Figure 3, et seq. Paragraph 65, the system identifies entity references by traversing and/or crawling a graph. Paragraph 66, identifies missing data elements that are expected to be in the knowledge graph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the QA system of Boguraev to include the QA knowledge 

As to dependent claim 68, Boguraev teaches isolating includes scoring each missing piece of evidence with respect to its relevance and correlation to the plurality of hypotheses (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 51, conversely, bad evidence 240 is a piece of evidence with such low relevance that it does not contribute to a confidence score for a candidate answer).

As to dependent claim 69, Boguraev teaches the value of information metric is based on collected evidence and a value of collecting missing pieces of evidence (paragraph 42, determine a missing piece of information; paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260).

As to dependent claim 70, Boguraev teaches the value of information metric quantifies contribution of a missing piece of evidence to resolve one or more of the plurality of hypotheses (paragraph 42, determine a missing piece of information; paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on 

As to dependent claim 71, Boguraev teaches choosing which one of the one or more common missing pieces of evidence to seek is based, in part, on the value of information metric (paragraph 42, determine a missing piece of information; paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260).

As to independent claim 72, Boguraev teaches:
A non-transitory computer-readable storage medium tangibly embodying a program of instructions executable by a machine for hypothesis orchestration wherein said machine executes said program of instructions to perform operations of hypothesis orchestration, the operations comprising (abstract; paragraph 2; paragraphs 11 and 132):
receiving, by the machine via a user interface and rendered by the one or more processors, an inquiry (figure 2, question 220; figure 1, question 120; figure 8, user interface adapter 619; paragraph 127);
searching, by the machine, one or more data repositories to identify one or more pieces of evidence relevant to the inquiry wherein the one or more pieces of evidence are 
forming, by the machine, a plurality of hypotheses based on evidence identified as relevant to the inquiry wherein each hypothesis is a proposed solution of the inquiry… (paragraph 9, generates a plurality of hypotheses concerning the question and the plurality of candidate answers; paragraph 4. generates a plurality of hypotheses concerning the missing information);
collecting, by the machine, evidence identified as relevant to one or more of the plurality of hypotheses from the one or more data repositories forming, for each hypothesis, a set of collected pieces of evidence (paragraph 10, the evidence analysis module identifies missing information from the corpus of data. The missing information comprises any information that improves confidence scores for the candidate answers. The processor generates a plurality of hypotheses concerning the missing information; paragraph 48, extract pieces of evidence; paragraph 51, extracted evidence based on how well the evidence matches);
evaluating, by the machine, each of the plurality of hypotheses based on the set of collected pieces of evidence and determining for each hypothesis a confidence value (figure 2, good evidence 230, bad evidence 240, and marginal evidence 250; paragraph 5, a confidence score for each of the plurality of candidate answers is determined based on evidence used to generate the candidate answers); and
responsive to the confidence value for one or more of the plurality of hypotheses failing to exceed a predefined threshold value (paragraph 41, inability to generate a candidate answer with a confidence score above a threshold value),
identifying, by the machine comparing the respective set of collected pieces of evidence with the amassed one or more pieces of evidence relevant to the inquiry, one or more missing pieces of evidence (paragraph 42, determine a missing piece of information; paragraph 51, assigns an evidence score),
isolating, by the machine, one or more common missing pieces of evidence from the one or more missing pieces of evidence that is relevant to two or more of the plurality of hypotheses that failed to exceed the predefined threshold value (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 36, to motivate inquiries for common sense knowledge),
forming, by the machine, a value of information metric for each common missing piece of evidence (paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge),
selecting, by the machine, at least one common missing piece of evidence from the one or more common missing pieces of evidence based on the respective value of information (paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 36, to motivate inquiries for common sense knowledge);
initiating, by the machine, an information request to the one or more collection resources directing the one or more collection resources to seek information related to the at least one missing piece of evidence based on the value of information to reduce uncertainty associated with one or more of the plurality of hypotheses (figure 1, outputting 150; paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge),
receiving, by the machine, the information related to the at least one common missing piece of evidence from the one or more collection resources (paragraph 74, acquire responses for the follow-on inquiries 260; paragraph 36, to motivate inquiries for common sense knowledge); and
refining, by the machine, the plurality of hypotheses relevant to the inquiry based on the received information related to the at least one common missing piece of evidence (paragraph 53, the QA system 210 can then rank the candidate answers 285 based on the confidence scores; paragraph 36, to motivate inquiries for common sense knowledge).
Boguraev does not appear to expressly teach searching includes forming a semantic graph describing a set of inquiries for the one or more pieces of evidence; and represented as a path through the sematic graph of linked pieces of evidence relevant to the inquiry.
Gupta teaches searching includes forming a semantic graph describing a set of inquiries for the one or more pieces of evidence (Figure 3, et seq. Paragraph 23, used to determine search results); and represented as a path through the sematic graph of linked pieces of evidence relevant to the inquiry 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the QA system of Boguraev to include the QA knowledge base techniques of Gupta in order to leverage previously performed searches to more quickly find appropriate answers within the QA system (see Gupta at paragraph 8).

As to dependent claim 74, Boguraev teaches responsive to the confidence value for one or more of the plurality of hypotheses exceeding the predefined threshold value, program code for generating a report identifying the one or more of the plurality of hypotheses for which the confidence value has exceeded the predefined threshold value (figure 2, candidate answers 285).

As to dependent claim 75, Boguraev teaches choosing which one of the one or more common missing pieces of evidence to seek is based, in part, on the value of information metric (paragraph 42, determine a missing piece of information; paragraph 74, seek to determine what information is most important for a follow-on inquiry, and so that the most important follow-on inquiries 260 are asked first; paragraph 75, cumulative Impact 533 on all candidate answers based on the responses to one or more follow-on inquiries; paragraph 74, this rank is used to determine the order in which the QA system 210 will present follow-on inquiries 260 to the external sources 272 to acquire responses for the follow-on inquiries 260).

Claims 63, 64, 67, and 73 are rejected under 35 U.S.C. § 103 as being unpatentable over Boguraev in view of Gupta and Gerken et al. (U.S. Pat. App. Pub. No. 2013/0325787, hereinafter Gerken).

As to dependent claim 63, the rejection of claim 57 is incorporated.
Boguraev as modified by Gupta does not appear to expressly teach evaluating includes scoring each of the collected pieces of evidence based on fuzzy membership functions.
Gerken teaches evaluating includes scoring each of the collected pieces of evidence based on fuzzy membership functions (paragraph 137, a fuzzy membership function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the QA system of Boguraev as modified by Gupta to include the temporal predictive analytics of Gerken to support intelligent and timely decision-making by effectively recognizing and extracting events across heterogeneous data to provide alerting and predictive assessment (see Boguraev at paragraphs 6 and 7).

As to dependent claim 64, the rejection of claim 57 is incorporated.
Boguraev further teaches evaluating includes considering a measure of confidence of each of the collected pieces of evidence (figure 2, good evidence 230, bad evidence 240, and marginal evidence 250; paragraph 5, a confidence score for each of the plurality of candidate answers is determined based on evidence used to generate the candidate answers; paragraph 51, assigns an evidence score to the extracted evidence).
Boguraev as modified by Gupta does not appear to expressly teach a measure of uncertainty of each of the collected pieces of evidence.
Gerken teaches a measure of uncertainty of each of the collected pieces of evidence (claims 3-5; paragraph 97 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the QA system of Boguraev as modified by Gupta to include 

As to dependent claim 67, the rejection of claim 66 is incorporated.
Boguraev further teaches evaluating includes considering a measure of confidence of each of the collected pieces of evidence (figure 2, good evidence 230, bad evidence 240, and marginal evidence 250; paragraph 5, a confidence score for each of the plurality of candidate answers is determined based on evidence used to generate the candidate answers; paragraph 51, assigns an evidence score to the extracted evidence).
Boguraev as modified by Gupta does not appear to expressly teach a measure of uncertainty of each of the collected pieces of evidence.
Gerken teaches a measure of uncertainty of each of the collected pieces of evidence (claims 3-5; paragraph 97 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the QA system of Boguraev as modified by Gupta to include the uncertainty measure of Gerken to support domains with data that may be noisy, uncertain, or missing (see Boguraev at paragraph 61).

As to dependent claim 73, the rejection of claim 72 is incorporated.
Boguraev as modified by Gupta does not appear to expressly teach the inquiry seeks a predicted outcome based on past events.
Gerken teaches the inquiry seeks a predicted outcome based on past events (paragraph 164, event activity pattern based on historical data).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126